ORDER OF CENSURE
On July 1, 1966, the State Board of Law Examiners filed its written report with this court, the substance thereof being—
That on February 9, 1961, one John Shelley Graybill, of Elkhart, a member of the bar of this court, entered his plea of guilty to three counts of an Information in Case No. T-CR-247, in the United States District Court for the District of Kansas, charging him with the offenses of wilfully and knowingly failing to file his income tax returns for the calendar years of 1955, 1956 and 1957, on or before April 15 of each following year, in violation of 26 U. S. C. 7203; that on February 9, 1961, the said John Shelley Graybill was by the court sentenced to pay fines in the total sum of $1,000.00 and the costs of the action.
That on October 4, 1965, the said John Shelley Graybill, in a separate criminal action, entered his plea of guilty to count II of a two-count Information in Case No. T-CR-810, in the United States District Court for the District of Kansas, charging him with the offense of wilfully and knowingly failing to file his income tax return for the calendar year 1963 on or before April 15, 1964, in violation of 26 U. S. C. 7203; that on February 1, 1966, the said John Shelley Graybill was sentenced to pay a fine of $1,250.00, with imposition of sentence as to imprisonment suspended, and he was placed on probation for a period of five years.
After consideration of the foregoing facts, which were ascertained through the office of the United States Attorney in Topeka, the Board found that said John Shelley Graybill has been guilty of violating the Canons of Professional Ethics (164 Kan. xi) numbers 29 and 32, in that he has failed to observe the statute law (Canon 32) and that he has failed to “uphold the honor and maintain the dignity of the profession” (Canon 29).
It was by the Board unanimously resolved that the matter of the violation of Canons 29 and 32 be reported to this court with the recommendation that this court “take such disciplinary action as it may deem fit.”
*648Upon receipt of the foregoing report this court granted to said John Shelley Graybill a reasonable time in which to file his written response. Such response was filed on August 3, 1966. In it respondent Graybill admits the facts contained in the Board’s report and requested permission to appear before this court in order to present facts and circumstances in mitigation. Such request was granted, and on September 16, 1966, respondent Graybill and his counsel appeared in person before this court, at which time each made a statement.
Upon consideration of the accusation and complaint, and of the written response thereto and the oral statements by respondent Graybill and his counsel, and being fully advised in the premises, this court finds that respondent Graybill has been guilty of violating the Canons of Professional Ethics numbers 29 and 32 as alleged in the report of the Board.
It is, therefore, by the court Considered, Ordered and Adjudged that the said John Shelley Graybill be, and he is hereby Censured by this court, and that this order be published in the official Kansas Reports.
It is further ordered and adjudged that the action taken by the court'in this proceeding is not to be construed as a binding precedent in like cases for violations occurring on or after April IS, 1967.
' By order of the court, dated this 19th day of September, 1966.